Citation Nr: 1533420	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-27 928A	)	DATE
	)
  )

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to April 4, 2011, and 50 percent disabling since then.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from September 1959 to September 1979.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD.  The RO assigned an initial disability rating of 30 percent, retroactively effective from April 30, 2007, the date of the Veteran's service connection claim.  The Veteran filed a Notice of Disagreement (NOD) in December 2008, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in May 2010.  In June 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's emphysema claim comes before the Board on appeal from a February 2008 rating decision of the RO in Cleveland, Ohio, which denied the benefit sought on appeal.  The Veteran filed a NOD in March 2008.  The RO issued a SOC in July 2009.  In August 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In a May 2010 statement, the Veteran requested a hearing before a Decision Review Officer (DRO) and/or a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent December 2014 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

In June 2010, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for diabetes mellitus.  However, a subsequent October 2010 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

On July 20, 2015, the Board was notified by the Veteran's representative that the Veteran died in June 2015.  This information was confirmed by the Veteran's death certificate.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


